                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:17CR222

       vs.
                                                                       ORDER
CARDELL BONNER,

                      Defendant.


       The court has approved withdrawal of retained attorney, Timothy L. Ashford in this case.
After a review of the Financial Affidavit previously filed in this matter, I find that the above-
named defendant is eligible for appointment of new counsel pursuant to the Criminal Justice Act,
18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District of Nebraska.


       IT IS ORDERED that the Federal Public Defender for the District of Nebraska is
appointed to represent the above named defendant in this matter. In the event that the Federal
Public Defender accepts this appointment, the Federal Public Defender shall forthwith file an
appearance in this matter.     In the event the Federal Public Defender should decline this
appointment for reason of conflict or on the basis of the Criminal Justice Act Plan, the Federal
Public Defender shall forthwith provide the court with a draft appointment order (CJA Form 20)
bearing the name and other identifying information of the CJA Panel attorney identified in
accordance with the Criminal Justice Act Plan for this district.


       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the
Federal Public Defender for the District of Nebraska.


       Dated this 21st day of February, 2019.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
